Case 20-31384-hdh11 Doc 24 Filed 06/17/20 Entered 06/17/20 11:26:16 Pagei1of5

ERIC A. LIEPINS

ERIC A. LIEPINS, P.C.
12770 Coit Road

Suite 1100

Dallas, Texas 75251

(972) 991-5591

(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
IN RE

ELITE INFRASTRUCTURE, LLC Case no, 20-31384-11

CHAPTER 11

SP OP OP GL Cr Cs Us

DEBTOR

APPLICATION FOR AUTHORITY
TO EMPLOY SPECIAL COUNSEL FOR DEBTOR

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
WRITTEN OBJECTION OR REQUEST FOR HEARING IS FILED WITH THE
UNITED STATES BANKRUPTCY CLERK, 1100 COMMERCE STREET, 12" FLOOR,
DALLAS TEXAS 75242, WITHIN TWENTY-ONE (21) DAYS FROM THE DATE OF
THE FILING OF THIS MOTION, UNLESS THE COURT, SUA SPONTE, OR UPON
TIMELY APPLICATION OF A PARTY IN INTEREST, SHORTENS OR EXTENDS
THE TIME FOR FILING SUCH OBJECTION OR REQUEST FOR HEARING.

IF NO OBJECTION OR REQUEST FOR HEARING IS TIMELY FILED, THE
MOTION SHALL BE DEEMED TO BE UNOPPOSED AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELIEF SOUGHT. THE COURT RESERVES THE
RIGHT TO SET ANY MATTER FOR HEARING

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

COMES NOW, Elite Infrastructure LLC, Debtor in the above styled and numbered

cause, and pursuant to 1] U.S.C. § 327 files this its Application for Authority to Employ Special
Case 20-31384-hdh11 Doc 24 Filed 06/17/20 Entered 06/17/20 11:26:16 Page 2of5

Counsel for Debtor ("Application"), requesting the Court to enter an Order authorizing Debtor to
employ Peter Furuseth and the lawfirm Furuseth, Olson & Evert, P.C. (collectively "Firm"), as
special counsel for the Debtor, and in support thereof would respectfully show unto the Court as
follows:

1, On or about May 8, 2020 Debtor filed its Voluntary Petition for relief under
Chapter 11 of the United States Bankruptcy Code and has continued in possession of its property
and operation of its business as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of the
Bankruptcy Code.

2. The Debtor believes a variety of legal matters exist as to the assets and liabilities
of the estate which require legal assistance, specifically the Debtor need counsel of counsel in
Oil & Gas related legal matters including foreclosure on lien claims.

3. The Firm have been chosen by Debtor in that they are experienced in oil& gas
legal matters as well as foreclosure matters.

4. Pursuant to Bankruptcy Rule 2014(a), the Affidavit of Peter Furuseth is attached
hereto as Exhibit "A" and attests that the Firm does not presently or hold or represent any interest
adverse to the interest of the Debtor or this Estate and is disinterested within the meaning of 11
U.S.C. § 101(13) to the best of his knowledge, information, and belief.

5. The Firm has requested a retainer of $1,500.

6. The Firm has agreed to represent the Debtor on the terms set forth in this
Application. The compensation to be paid to the Firm shall be based upon the following hourly
rates:

Peter Furuseth $275.00 per hour
Case 20-31384-hdh11 Doc 24 Filed 06/17/20 Entered 06/17/20 11:26:16 Page 3of5

These hourly rates are those regularly charged by the Firm in matters by the respective
partners for legal services rendered in similar bankruptcy matters. The hourly rates may be
modified by the Firm in the ordinary course of their business. The charges for such services are
fair and reasonable and within the normal range for services rendered in similar cases within the
Northern District of Texas. The Debtor has agreed to reimburse the Firm for all reasonable out-
of-pocket expenses incurred on the Debtor's behalf.

7. Debtor believes the employment of the Firm as counsel is in the best interest of
the bankruptcy estate. Further, the Debtor believes it is necessary to retain them immediately for
the purpose of orderly liquidating the assets, reorganizing the claims of the Estate and
determining the validity of claims asserted in the Estate.

WHEREFORE, PREMISES CONSIDERED, Debtor, Elite Infrastructure, LLC.
respectfully prays this Honorable Court enter an Order approving the employment of Peter
Furuseth and Furuseth, Olson & Evert, P.C. as special counsel for Debtor effective as of June
16, 2020, under the terms and conditions contained herein, and for such other and further relief,
at law or in equity, to which Debtor may show itself justly entitled.

Respectfully submitted,

ERIC A. LIEPINS, P.C.
12770 Coit Road, Suite 1100
Dallas, Texas 75251

(972) 991-5591

(972) 991-5788 - fax

BY: /s/ Eric Liepins
ERIC A. LIEPINS, SBN 12338110
Case 20-31384-hdh11 Doc 24 Filed 06/17/20 Entered 06/17/20 11:26:16 Page 4of5

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing document was sent to all to
all creditors and the United States Trustee, via United States mail on this the 16th day of June
2020.

__/s/ Eric Liepins
Eric A. Liepins

EXHIBIT "A"
AFFIDAVIT PURSUANT TO BANKRUPTCY RULE 2014(a)
STATE OF TEXAS §
COUNTY OF DALLAS §

BEFORE ME, the undersigned authority, on this day personally appeared, PETER
FURUSETH being known to me to be the person whose name is subscribed to this Affidavit, and
after having been duly sworn, did depose and state the following:

1. "I am the a member of the Furuseth, Olson & Evert, P.C. ("Firm"). I am fully
authorized to make this Affidavit on behalf of the Firm. This Affidavit is made and based upon
personal knowledge of the matters contained herein, and is true and correct.

2. This Affidavit is made pursuant to Bankruptcy Rule 2014(a) and is intended to
disclose the Firm's representation of and connections with the Debtor herein and creditors or
other parties-in-interest in this case.

3. Prior to making this Affidavit, the Firm conducted an internal conflicts check
designed to identify past or present relationships with any the Debtor or any creditors.

4. Prior to the engagement of the Firm to represent the Debtor in this proceeding, the
Firm had not previously represented the Debtor. The Firm does not represent any creditors or

parties in interest in this case, their respective attorneys and accountant, the United States
Case 20-31384-hdh11 Doc 24 Filed 06/17/20 Entered 06/17/20 11:26:16 Page 5of5

Trustee, or any person employed in the office of the United States Trustee , and does not
represent any other interest adverse to the Estate of the Debtor.
6. The Firm has not been paid a retainer but is seeking a $1,500 retainer. The Firm

was not owed any monies at the time of the filing.

FURTHER AFFIANT SAYET

Peter Furuseth

SUBSCRIBED AND SWORN TO BEFORE ME on this the lot day of June 2020, by
the said Peter Furuseth to certify which witness my hand and official seal.

 
    
 
 

otary Public, in arid for the
State of North Dakota KENDRA M ENGET

Notary Public

State of North Dakota
My Commission Expires September 25, 2023

 

A. Memplatty.aff
